DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                          CARL D. LAMBERT,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-1305

                           [September 3, 2014]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Sherwood Bauer,
Judge; L.T. Case Nos. 2009CF000642, 2009CF000643, and
2009CF000691.

   Carl D. Lambert, Jasper, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, Melynda L. Melear,
Assistant Attorney General, West Palm Beach, for appellee.

                         On Confession of Error

PER CURIAM.

   We accept the State’s confession of error in this appeal and reverse the
order denying appellant’s jail credit motion. We remand for further
proceedings consistent with Florida Rule of Criminal Procedure 3.801.

   Reversed and remanded.

MAY, LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.